 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK BAX, LUCIA PERSHE BAX, and                   No. 1:17-cv-01348-DAD-SAB
      MARY BIRMINGHAM,
12
                         Plaintiffs,
13                                                      ORDER ENTERING JUDGMENT IN FAVOR
             v.                                         OF PLAINTIFF BIRMINGHAM AND
14                                                      AGAINST DEFENDANT
      DOCTORS MEDICAL CENTER OF
15    MODESTO, INC. and TENET                           (Doc. No. 20)
      HEALTHCARE CORPORATION,
16
                         Defendants.
17

18          On November 12, 2018, the parties filed a notice of plaintiff Birmingham’s acceptance of

19   Rule 68 offer and request for entry of judgment. (Doc. No. 20.)

20          Under Federal Rule of Civil Procedure 68(a), a defendant may serve an offer to allow

21   judgment on specified terms to the opposing party at least two weeks before trial. Fed. R. Civ. P.

22   68(a). The opposing party must accept the offer through written notice. Id. Thereafter, “either

23   party may then file the offer and notice of acceptance, plus proof of service.” Id.

24          Here, defendant Doctors Medical Center of Modesto, Inc. (“DMC”) served plaintiff

25   Birmingham with a Rule 68 offer of judgment on October 3, 2018. (Doc. No. 20 at 2.) On

26   October 19, 2018, plaintiff Birmingham accepted the offer of judgment. (Id.) Accordingly, the

27   court hereby enters judgment in favor of plaintiff Birmingham and against DMC according to the

28   following terms:
                                                       1
 1          1.         On October 6, 2017, plaintiff Birmingham filed a complaint against DMC

 2   alleging, among other things, that DMC had deficient policies, procedures and training amongst

 3   its staff to provide effective communication to Deaf patients and companions. In addition,

 4   plaintiff Birmingham alleged that DMC did not provide functional Video Remote Interpreting

 5   (“VRI”) or qualified sign language interpreters to her during her admission to DMC. Plaintiff

 6   Birmingham additionally alleged that despite being aware of her deafness, DMC failed to take

 7   appropriate steps to ensure the provision of appropriate auxiliary aids or services to plaintiff

 8   Birmingham and, as a result, acted with deliberate indifference.

 9          2.         Pursuant to Rule 57 of the Federal Rules of Civil Procedure, the court adjudges

10   after reviewing the allegations in the complaint and DMC’s admission thereof, as to plaintiff

11   Birmingham, that defendant DMC failed provide plaintiff Birmingham with effective

12   communication during her visit to DMC, and did not fulfill its obligations to plaintiff

13   Birmingham pursuant to Title III of the Americans With Disabilities Act, Section 504 of the

14   Rehabilitation Act, Section 1557 of the Affordable Care Act, the Unruh Civil Rights Act, and the

15   California Disabled Persons Act.

16          3.         It is further adjudged that an injunction be issued requiring DMC to do the

17   following:

18                a.      Provide effective communication to plaintiff Birmingham and any other deaf

19                        patients for any future occasions when they seek treatment at DMC;

20                b.      Implement written policies, procedures, and practices that seek to achieve
21                        effective communication with deaf and hard-of-hearing patients and

22                        companions, in compliance with applicable law;

23                c.      Provide additional training to House Supervisors, ADA Coordinators, and

24                        appropriate caregivers employed at DMC concerning DMC’s written policies,

25                        procedures, and practices regarding communication with deaf and hard-of-

26                        hearing patients and companions;
27                d.      To the extent that DMC continues to use VRI equipment, DMC shall make

28                        best efforts to ensure that the VRI provides: (i) Real-time, full-motion video
                                                         2
 1                          and audio over a dedicated high-speed, wide-bandwidth video connection or

 2                          wireless connection that delivers high-quality video images that do not produce

 3                          lags, choppy, blurry, or grainy images, or irregular pauses in communication;

 4                          (ii) A sharply delineated image that is large enough to display the interpreter’s

 5                          face, arms, hands, and fingers, and the participating individual’s face, arms,

 6                          hands, and fingers, regardless of his or her body position; (iii) A clear, audible

 7                          transmission of voices; and (iv) Adequate training to users of the technology

 8                          and other involved individuals so that they may quickly and efficiently set up

 9                          and operate the VRI;

10                  e.      Maintain contracts with at least one sign language interpreting agency that

11                          operates within the geographic area where DMC is located to provide

12                          qualified, on-site American Sign Language (“ASL”) interpreters in a timely

13                          manner and DMC will seek the services of such agencies to achieve effective

14                          communication with deaf and hard-of-hearing patients and companions; and

15                  f.      Invite plaintiff Birmingham to meet with one or more representatives of DMC,

16                          along with a qualified on-site ASL interpreter provided by DMC, to discuss:

17                          (i) communications issues she experienced at DMC; and (ii) how DMC can

18                          improve its communications with deaf and hard-of-hearing patients and

19                          companions.

20             4.        It is further adjudged that judgment be entered against defendant DMC and in
21   favor of plaintiff Birmingham in the amount of $30,000, which is inclusive of, without limitation,

22   all of her alleged damages, costs, filing fees, attorneys’ fees, expert fees, prejudgment interest,

23   and any other monetary relief sought by plaintiff Birmingham in this action.

24             5.        This resolves all claims of plaintiff Birmingham against all defendants in this

25   action.

26   IT IS SO ORDERED.
27
        Dated:           December 6, 2018
28                                                          UNITED STATES DISTRICT JUDGE
                                                            3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     4
